Citation Nr: 1634438	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-28 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis status post left knee ACL/MCL repair.

2.  Entitlement to an initial compensable rating for degenerative arthritis under Diagnostic Code 5003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently with the RO in Baltimore, Maryland.

The March 2012 rating decision granted service connection for degenerative arthritis status post left knee ACL/MCL repair, with a noncompensable rating, effective January 1, 2012.  The Veteran appealed the assigned rating in a May 2012 statement.  

As explained below, the Board is remanding the issue of a compensable rating for the service-connected left knee disability.  Nevertheless, it is granting a rating of 
10 percent for degenerative arthritis under Diagnostic Code 5003.  The Board has recharacterized the issue on appeal as two separate issues to better reflect this.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Board's Central Office in May 2016.  A transcript of that hearing is of record.

The issue of a compensable or higher rating for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence shows X-ray findings of degenerative arthritis of two or more major joints.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's service-connected left knee disability (characterized as degenerative arthritis status post left knee ACL/MCL repair) is rated as noncompensable under Diagnostic Code 5003-5260.  38 C.F.R. § 4.71a.  

As explained in the remand section, the only medical evidence of record is a December 2011 VA examination, the adequacy of which the Veteran has questioned and which appears to not reflect the current severity of the disability.  As such, a remand is required.  Nevertheless, there is sufficient evidence to grant a rating of 10 percent under Diagnostic Code 5003.  Id.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  Limitation of motion must be objectively confirmed by finding such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling, if there are occasional incapacitating episodes.  Id.  

In this case, there is no evidence of limitation of motion.  The December 2011 VA examination shows range of motion for the left knee was within normal levels, with flexion to 140 degrees and extension to 0 degrees, including after repetitive use testing. There was no indication of whether there was pain or painful motion.  As already stated, this examination is the only medical evidence of record.  Other than the Veteran's own reports, there is no objectively confirmed evidence of swelling or muscle spasms, or satisfactory evidence of painful motion.  See Petitti v. McDonald, 27 Vet. App. 415, 428 (2015) ("There must also be objective confirmation from a person other than the veteran or claimant, be it a medical examiner or a lay person, of a veteran's joint pain.").

There is, however, X-ray evidence of degenerative arthritis in two or more major joints.  The December 2011 VA examination shows X-ray findings of degenerative arthritis of the right shoulder, left knee, and left ankle.  The Veteran is service-connected for all these joints.  Based on this, a rating of 10 percent is warranted under Diagnostic Code 5003.  The higher rating of 20 percent is not currently warranted as there is no evidence of occasional incapacitating episodes.  As already stated, the Board is remanding the issue of a higher rating.


ORDER

Entitlement to an initial rating of 10 percent under Diagnostic Code 5003, for degenerative arthritis of two or more major joints, is granted.


REMAND

As stated, the Veteran underwent a VA examination in December 2011.  The examiner noted that range of motion for the left knee was within normal levels, with flexion to 140 degrees and extension to 0 degrees, including after repetitive use testing. There was no indication of whether there was pain or painful motion.

In his May 2012 notice of disagreement, the Veteran stated that he had muscle atrophy as well as reduced range of motion in his left knee.  He indicated, referring presumably to the December 2011 VA examination, that his range of motion was not evaluated or the size of the lower quad checked.

In his October 2013 substantive appeal, he reiterated that he had visible muscle atrophy of his left leg.  He also indicated that he had limited left leg flexion and extension, that his knee had been susceptible to further injuries due to weakness, that he had scars from his surgeries, that a gait check had not been done, that there were no measurements taken, and that only a seated visual check was performed.  

At the May 2016 Board hearing, the Veteran reiterated that the December 2011 VA examiner did not measure range of motion for leg flexion or extension, did not check for gait, or take any measurements of his knee.  He reported that his left knee gets weak and kind of gives out with physical activity, such as going up stairs.  He reported pain on a regular basis with pain level of 7-8/10, and knee instability that manifested as shaking of the left leg when he extends it while seating.  He also reported flare-ups after physical activity in the form of swelling.  The Veteran self-treats the swelling with ice and elevation.  He stated that the flare ups normally last a couple of days.  He also experiences stiffness and soreness after sitting for a long period of time.  The Veteran sometimes uses a brace.

The Board notes that the December 2011 VA examination is the only post-service medical evidence of record.  At the May 2016 Board hearing, the Veteran indicated that he had not received treatment (VA or private) for his left knee.

The Veteran has raised questions regarding the adequacy of the December 2011 VA examination.  Further, his testimony and written statements suggest that the December 2011 VA examination does not accurately reflect the severity of his left knee disability.  He has also suggested that the latter has since worsened.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  Review of the claims file should be noted in the examiner's report.

The examiner is requested to address the following:

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a comprehensive rationale for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


